 Case 3:19-cv-01052-GPC-AGS Document 19 Filed 11/18/19 PageID.95 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10   Said ABIYOW; Tegest ALEMU;              Case No. 19-cv-01052-GPC-AGS
     Kashindi ALULU; Nyota BOKESE;
11   Shabani BOKESE; Maymun EGAL;            ORDER TO DISMISS PLAINTIFFS’
     Abdi HUSSEIN; Fatuma IBRAHIM;           COMPLAINT WITH PREJUDICE
12   Abdinur JAMA; Mohamed Osman             PURSUANT TO FEDERAL RULE
     JAMA; Shukari JAMA; Kerai               OF CIVIL PROCEDURE 41
13   MBERWA; Abdi Hagi MODOWE; Lul
     MOHAMED; Mohammed
14   MOHAMMED; Bare Mahamed
     MUSSE; Abdi MWECHIWA; Lucy
15   NYIRARWAKA; Hassan OMAR;                Complaint Filed: 06/04/19
     Ananie RUGENZA; Mohamud H.
16   SALAD; Mohamud Abdi SHURE; Ali
     Hussein SHURIYE; Semir Desta
17   TESEMA; Abdullahi WARSAME;
     Abdi Omar YUSAF,
18
19                  Plaintiffs,

20   v.

21   Bristol Bay Native Corporation,
     Glacier Technical Solutions, LLC, and
22   Workforce Resources, LLC,
23                  Defendants.
24
25
26
27
28


                                                                 19-cv-01052-GPC-AGS
 Case 3:19-cv-01052-GPC-AGS Document 19 Filed 11/18/19 PageID.96 Page 2 of 2

 1         Pursuant to Federal Rule of Civil Procedure Rule 41, the Parties’ Joint Stipulation
 2   of Dismissal With Prejudice and good cause appearing therefore, it is HEREBY
 3   ORDERED, ADJUDGED and DECREED as follows:
 4         1.    Plaintiffs’ entire action, and each and every claim for relief asserted therein
 5   by each of the Plaintiffs, shall be and hereby is DISMISSED IN ITS ENTIRETY WITH
 6   PREJUDICE; and
 7         2.    Each party shall bear his, her, or its own costs and attorneys’ fees in this
 8   action.
 9         IT IS SO ORDERED.
10
     Dated: November 15, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              3
                                                                         19-cv-01052-GPC-AGS
